NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRIAN E. HOGUE,                                 No. 19-35086

                Plaintiff-Appellant,            D.C. No. 1:17-cv-00085-BLW

 v.
                                                MEMORANDUM*
KEITH YORDY, Warden, Warden of ISCI;
et al.,

                Defendants-Appellees,

and

KEVIN KEMPF; et al.,

                Defendants.

                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding

                              Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Idaho state prisoner Brian E. Hogue appeals pro se from the district court’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment dismissing his action alleging claims under Title II of the Americans

with Disabilities Act (“ADA”) and Section 504 of the Rehabilitation Act of 1973

(“RA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915A. Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th

Cir. 2012). We affirm.

      The district court properly dismissed as moot Hogue’s request for injunctive

relief under the ADA and the RA because Hogue had obtained the relief he sought

in this action after being transferred to a new prison. See Bayer v. Neiman Marcus

Grp., Inc., 861 F.3d 853, 864 (9th Cir. 2017) (explaining the mootness doctrine).

      The district court properly dismissed Hogue’s claim for damages under the

ADA and RA because Hogue failed to allege facts sufficient to show that

defendants were deliberately indifferent to his need for an accommodation. See

Duvall v. County of Kitsap, 260 F.3d 1124, 1138-39 (9th Cir. 2001), as amended

on denial of reh’g (Oct. 11, 2001) (in order to recover monetary damages under

ADA and RA, a plaintiff must show intentional discrimination; the test for

intentional discrimination is deliberate indifference).

      The district court did not abuse its discretion in denying Hogue further leave

to amend because amendment would have been futile. See Gordon v. City of

Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (setting forth standard of review and

explaining that leave to amend may be denied if amendment would be futile);


                                          2                                  19-35086
Chodos v. West Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002) (noting that a

district court’s discretion is “particularly broad” when it has already granted leave

to amend (citation omitted)).

      The district court did not abuse its discretion in denying Hogue’s motions to

issue subpoenas and to compel discovery responses. See Hallett v. Morgan, 296
F.3d 732, 751 (9th Cir. 2002) (setting forth standard of review and explaining that

a district court’s “decision to deny discovery will not be disturbed except upon the

clearest showing that denial of discovery results in actual and substantial prejudice

to the complaining litigant” (citation and internal quotation marks omitted)).

      We do not consider Hogue’s arguments regarding the Eighth Amendment

deliberate indifference claims and state law tort claims that were raised in the first

amended complaint because Hogue failed to replead these claims in the operative

second amended complaint. See Lacey v. Maricopa County, 693 F.3d 896, 928

(9th Cir. 2012) (en banc) (claims are waived on appeal if they are voluntarily

dismissed or dismissed with leave to amend but not repled).

      AFFIRMED.




                                           3                                     19-35086